Ceasd 19960387 -ARP Dosetineht 73 Fikned GSA 9 Paagd Pots

LAW OFFICES OF

Aidala, Bextuna & Kamins, PE

 

 

 

 

 

 

 

ARTHUR 1. AIDALA 8118-13 avenue
MARIANNE E, BERTUNA
HON. BARRY Kamins (re) 546 FIFTH AVENUE BROOKLYN, NEW YORK 11228
JOHN 5, Esposrro TEL: (718) 238-3898
DOMINIK GULLO NEW YorK, NY 10036 Fax: (7 18} 921-3292
MICHAEL T. JACCARINO . oF cones,
IMRAN H. ANSARI TELEPHONE: (212) 486-001 1 OF COUNSEL
ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JOSEPH A. BARATTA
JENNIFER CASSANDRA
SENIOR COUNSEL : WWW.AIDALALAW.COM PETER W. Kate
LOWS R. AIDALA WILLIAM R. SANTO
JOSEPH P, BARATTA October 30, 2019 PETER S. THOMAS
VIA ECF , =f
USDC SDNY
Honorable Loretta A, Preska {DOCUMENT
United States District Court ELECT. soccatre ore
Southern District of New York we JY FILED
500 Pear! Street DOC # ok ce tetera:
A AT pri j wtih, | th Pe ——
New York, NY 10007 i DAI ae see ib ary Q '
Re: Giuffre v. Dershowitz, Case No. 19-Ciy-3377-LAP
Request for Extension of Time to File Answer and Counterclaims

Dear Judge Preska,

Defendant Alan Dershowitz (“Mr. Dershowitz”) respectfully writes the Court to request an extension
to his time file his Answer and Counterclaims. Although this request was made within the letter filed on
October 24, 2019 [Dkt. No. 71] seeking a Rule 2.4 Pre-Motion Conference, in the abundance of caution we
present this request separately herein. —

As stated in the October 24, 2019 letter, Mr. Dershowitz seeks limited pre-answer discovery that is
necessary to prepare his Answer and Counterclaims, to wit, the unsealing of the Plaintiff's deposition
transcripts and exhibits from prior actions. Mr. Dershowitz further requested that his Answer and
Counterclaims be filed within seven (7) days of the production of the pre-answer discovery, if ordered.

Your Honor endorsed the letier instructing counsel for Mr. Dershowitz to, in sum and substance,
confer with Plaintiff's counsel regarding the request, and for Plaintiff's counsel to file their objection, if any,
by November 4, 2019. [Dkt. No. 72] As of the filing of this letter, we have yet to receive notice of incoming

counsel for the Plaintiff, so we have been unable to confer.

Pursuant to F.R.C.P. Rule 12(a)(4)(A) Mr. Dershowitz’s responsive pleading is due on October 31,
2019. Due to the pending request before the Court, as detailed above, we request an extension of the tiine for
Mr. Dershowitz to file his responsive pleading.

Mr. Dershowitz respectfully requests that he be permitted to file his Answer and Counterclaims
within seven (7) days of the production of the limited pre-answer discovery, as detailed within his October
24, 2019 letter, if so ordered. If said request is denied, then Mr. Dershowitz requests seven (7) days to file his
Answer 4 d Counterciaims from the date of the order-denying his request.

Lit 2 FAM TO SOAWC RA Lb SHivav!e
45 by tude to tLovemlas 7 RP c
Jo atoid (urtiey delay, ceinel  ™

Wet Ma an BS sari <
eM otucate of on patsy ess \)

. _CC: All Counsel of Record via EC. . |
WM tha C melt 30 ORDERED i :

Mpibtls U), Koille
/0 /30 /7 LORETTA A. PRESKA

UNTTED STATES DISTRICT JUBGE

  
    
   

 

 

 

 
